Exhibit 10.2

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT

This Amended and Restated Executive Employment and Severance Agreement (this
“Agreement”) is between James J. Volker (“Executive”) and Whiting Petroleum
Corporation (“Whiting” and, together with its subsidiaries, the “Company”) and
effective as of November 1, 2017 (the “Effective Date”).

WHEREAS, Executive is employed by the Company in a key employee capacity and
Executive’s services are valuable to the conduct of the business of the Company;
and

WHEREAS, Whiting and Executive desire to specify the terms and conditions on
which Executive will continue employment on and after the Effective Date, and
under which Executive will receive severance in the event that Executive
separates from service with the Company under the circumstances described in
this Agreement; and

NOW, THEREFORE, for the consideration described above and other good and
valuable consideration, the parties agree as follows:

1.    Effective Date; Term. This Agreement shall become effective on the
Effective Date and continue until December 31, 2017 (the “Term”). Expiration of
this Agreement will not affect the rights or obligations of the parties
hereunder arising out of, or relating to, circumstances occurring prior to the
expiration of this Agreement, which rights and obligations will survive the
expiration of this Agreement.

2.    Definitions. For purposes of this Agreement, the following terms shall
have the meanings ascribed to them:

(a)    “Affiliate” shall mean, with respect to any Person, any Person that,
directly or through one or more intermediaries, is controlled by, controls, or
is under common control with, such Person within the meaning of Code
Section 414(b) or (c); provided that, in applying such provisions, the phrase
“at least 50 percent” shall be used in place of “at least 80 percent” each place
it appears therein.

(b)    “Accrued Benefits” shall mean the following amounts, payable as described
herein: (i) all base salary for the time period ending with the Termination
Date; (ii) reimbursement for any and all monies advanced in connection with
Executive’s employment for reasonable and necessary expenses incurred by
Executive on behalf of the Company for the time period ending with the
Termination Date; (iii) any and all other cash earned through the Termination
Date and deferred at the election of Executive or pursuant to any deferred
compensation plan then in effect; (iv) all other payments and benefits to which
Executive (or in the event of Executive’s death, Executive’s surviving spouse or
other beneficiary) is entitled on the Termination Date under the terms of any
benefit plan of the Company, excluding severance payments under any Company
severance policy, practice or agreement in effect on the Termination Date; and
(v) if (and only if) Executive’s employment terminates under the circumstances
described in Section 5(a), an amount equal to Executive’s annual target cash
bonus opportunity (if any) as



--------------------------------------------------------------------------------

established by the Board or the Compensation Committee of the Board for the
fiscal year in which the Termination Date occurs, multiplied by a fraction, the
numerator of which is the number of days that have elapsed during the annual
performance period to the date of Executive’s Separation from Service and the
denominator of which is 365. Payment of Accrued Benefits shall be made (x) with
respect to clauses (i) and (ii), promptly in accordance with the Company’s
prevailing practice; (y) with respect to clauses (iii) and (iv), pursuant to the
terms of the benefit plan or practice establishing such benefits; or (z) with
respect to clause (v), on the first day of the seventh month following the month
in which Executive’s Separation from Service occurs, without interest thereon;
provided that, if on the date of Executive’s Separation from Service, neither
Whiting nor any other entity that is considered a “service recipient” with
respect to Executive within the meaning of Code Section 409A has any stock that
is publicly traded on an established securities market (within the meaning of
Treasury Regulation Section 1.897-1(m)) or otherwise, then the amount described
in clause (v) shall be paid to Executive in cash forty-five (45) days following
the date of Executive’s Separation from Service.

(c)    “Base Salary” shall mean Executive’s annual base salary with the Company
as in effect from time to time.

(d)    “Beneficial Owner” shall mean a Person who has beneficial ownership of
any securities:

(i)    which such Person or any of such Person’s affiliates has the right to
acquire (whether such right is exercisable immediately or only after the passage
of time) pursuant to any agreement, arrangement or understanding, or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to beneficially own, (A) securities tendered pursuant to a tender
or exchange offer made by or on behalf of such Person or any of such Person’s
Affiliates until such tendered securities are accepted for purchase, or
(B) securities issuable upon exercise of rights issued pursuant to the terms of
any Rights Agreement of the Company, at any time before the issuance of such
securities;

(ii)    which such Person or any of such Person’s Affiliates, directly or
indirectly, has the right to vote or dispose of or has “beneficial ownership” of
(as determined pursuant to Rule 13d-3 of the General Rules and Regulations under
the Exchange Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this clause
(ii) as a result of an agreement, arrangement or understanding to vote such
security if the agreement, arrangement or understanding: (A) arises solely from
a revocable proxy or consent given to such Person in response to a public proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations under the Exchange Act and (B) is not also then reportable
on a Schedule 13D under the Exchange Act (or any comparable or successor
report); or

 

2



--------------------------------------------------------------------------------

(iii)    which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in clause (ii) above)
or disposing of any voting securities of the Company.

(e)    “Board” shall mean the board of directors of Whiting or a committee of
such Board authorized to act on its behalf in certain circumstances, including
the Compensation Committee of the Board.

(f)    “Cause” shall mean a good faith finding by the Board that Executive has
(i) failed, neglected, or refused to perform the lawful employment duties
related to his or her position or as from time to time assigned to him (other
than due to Disability); (ii) committed any willful, intentional, or grossly
negligent act having the effect of materially injuring the interest, business,
or reputation of the Company; (iii) violated or failed to comply in any material
respect with the Company’s published rules, regulations, or policies, as in
effect or amended from time to time, and such violation or failure has the
effect of materially injuring the interest, business, or reputation of the
Company; (iv) committed an act constituting a felony or misdemeanor involving
moral turpitude, fraud, theft, or dishonesty; (v) misappropriated or embezzled
any property of the Company (whether or not an act constituting a felony or
misdemeanor); or (vi) breached any material provision of this Agreement or any
other applicable confidentiality, non-compete, non-solicit, general release,
covenant not-to-sue, or other agreement with the Company.

(g)    “Change of Control” shall mean the occurrence of any of the following:

(i)    any Person (other than (A) the Company, (B) a trustee or other fiduciary
holding securities under any employee benefit plan of the Company, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (D) a corporation owned, directly or indirectly, by the
stockholders of Whiting in substantially the same proportions as their ownership
of stock in Whiting (“Excluded Persons”)) is or becomes the Beneficial Owner,
directly or indirectly, of securities of Whiting (not including in the
securities beneficially owned by such Person any securities acquired directly
from Whiting or its Affiliates after the Effective Date, pursuant to express
authorization by the Board that refers to this exception) representing 20% or
more of either the then outstanding shares of common stock of Whiting or the
combined Voting Power of Whiting’s then outstanding voting securities; or

(ii)    the following individuals cease for any reason to constitute a majority
of the number of directors of Whiting then serving: (A) individuals who, on the
Effective Date, constituted the Board and (B) any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Whiting) whose
appointment or election by the Board or nomination for election by Whiting’s
stockholders was approved by

 

3



--------------------------------------------------------------------------------

a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors on the Effective Date, or whose appointment, election or
nomination for election was previously so approved (collectively the “Continuing
Directors”); provided, however, that individuals who are appointed to the Board
pursuant to or in accordance with the terms of an agreement relating to a
merger, consolidation, or share exchange involving Whiting (or any direct or
indirect subsidiary of Whiting) shall not be Continuing Directors for purposes
of this definition until after such individuals are first nominated for election
by a vote of at least two-thirds (2/3) of the then Continuing Directors and are
thereafter elected as directors by the stockholders of Whiting at a meeting of
stockholders held following consummation of such merger, consolidation, or share
exchange; and, provided further, that in the event the failure of any such
persons appointed to the Board to be Continuing Directors results in a Change of
Control, the subsequent qualification of such persons as Continuing Directors
shall not alter the fact that a Change of Control occurred; or

(iii)    the consummation of a merger, consolidation or share exchange of
Whiting with any other corporation or the issuance of voting securities of
Whiting in connection with a merger, consolidation or share exchange of Whiting
(or any direct or indirect subsidiary of Whiting) pursuant to applicable stock
exchange requirements, other than (A) a merger, consolidation or share exchange
which would result in the voting securities of Whiting outstanding immediately
prior to such merger, consolidation or share exchange continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined Voting
Power of the voting securities of Whiting or such surviving entity or any parent
thereof outstanding immediately after such merger, consolidation or share
exchange, or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of Whiting (or similar transaction) in which no Person (other
than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of Whiting (not including in the securities
beneficially owned by such Person any securities acquired directly from Whiting
or its Affiliates after the Effective Date, pursuant to express authorization by
the Board that refers to this exception) representing 20% or more of either the
then outstanding shares of common stock of the Company or the combined Voting
Power of the Company’s then outstanding voting securities; or

(iv)    a complete liquidation or dissolution of Whiting is effected or there is
a sale or disposition by Whiting of all or substantially all of Whiting’s assets
(in one transaction or a series of related transactions within any period of 24
consecutive months), other than a sale or disposition by Whiting of all or
substantially all of Whiting’s assets to an entity at least 75% of the combined
Voting Power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of Whiting immediately
prior to such sale.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (1) no “Change of Control” shall be deemed to
have occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the outstanding
Shares immediately prior to such transaction or series of transactions continue
to own, directly or indirectly, in the same proportions as their ownership in
Whiting, an entity that owns all or substantially all of the assets or voting
securities of Whiting immediately following such transaction or series of
transactions and (2) to the extent necessary for any amounts considered to be
deferred compensation subject to Code Section 409A to comply with the
requirements of Code Section 409A, the definition of “Change of Control” herein
shall be amended and interpreted in a manner that allows the definition to
satisfy the requirements of a change of control under Code Section 409A solely
for purposes of complying with the requirements of Code Section 409A.

(h)    “COBRA” shall mean the provisions of Code Section 4980B.

(i)    “Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by rules and regulations issued pursuant thereto, all as amended and
in effect from time to time. Any reference to a specific provision of the Code
shall be deemed to include reference to any successor provision thereto.

(j)    “Disability” shall mean, subject to applicable law, any medically
determinable physical or mental impairment that (i) renders Executive unable to
perform the duties of his or her position with the Company and (ii) is expected
to last for a continuous period of not less than six months, all as certified by
a physician reasonably acceptable to the Company or its Successor.

(k)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, as interpreted by rules and regulations issued pursuant thereto, all as
amended and in effect from time to time. Any reference to a specific provision
of the Exchange Act shall be deemed to include reference to any successor
provision thereto.

(l)    “General Release” shall mean a release of all claims that Executive, and
anyone who may succeed to any claims of Executive, has or may have against
Whiting, its board of directors, any of its subsidiaries or affiliates, or any
of their employees, directors, officers, employees, agents, plan sponsors,
administrators, successors (including the Successor), fiduciaries, or attorneys,
including but not limited to claims arising out of Executive’s employment with,
and termination of employment from, the Company, but excluding claims for
(i) severance payments and benefits due pursuant to this Agreement and (ii) any
salary, bonus, equity, accrued vacation, expense reimbursement and other
ordinary payments or benefits earned or otherwise due with respect to the period
prior to the date of any Separation from Service. The General Release shall be
in a form that is reasonably acceptable to the Company or the Board.

(m)    “Good Reason” shall mean the occurrence of any of the following without
the consent of Executive: (i) a material diminution in Executive’s authority,
duties or responsibilities; (ii) a material diminution in the authority, duties
or

 

5



--------------------------------------------------------------------------------

responsibilities of the supervisor to whom Executive is required to report;
(iii) a material diminution in the budget over which Executive retains
authority; (iv) a material change in the geographic location at which Executive
must perform services; or (v) a material breach by Whiting of any provisions of
this Agreement. Executive and the Company acknowledge and agree that none of
changes in the terms of Executive’s employment effected by this amendment and
restatement of the Executive Employment and Severance Agreement, effective as of
January 1, 2015, between Executive and Whiting constitutes Good Reason.

(n)    “Separation from Service” shall mean Executive’s termination of
employment from Whiting and each entity that is required to be included in
Whiting’s controlled group of corporations within the meaning of Code
Section 414(b), or that is under common control with Whiting within the meaning
of Code Section 414(c); provided that the phrase “at least 50 percent” shall be
used in place of the phrase “ at least 80 percent” each place it appears therein
or in the regulations thereunder (collectively, “409A affiliates”).
Notwithstanding the foregoing:

(i)    If Executive takes a leave of absence for purposes of military leave,
sick leave or other bona fide leave of absence, Executive will not be deemed to
have incurred a Separation from Service for the first six months of the leave of
absence, or if longer, for so long as Executive’s right to reemployment is
provided either by statute or by contract.

(ii)    Subject to paragraph (i), Executive shall incur a Separation from
Service when the level of bona fide services provided by Executive to Whiting
and its 409A affiliates permanently decreases to a level of 20% or less of the
level of services rendered by Executive, on average, during the immediately
preceding 36 months of employment.

(iii)    If, following Executive’s termination of employment, Executive
continues to provide services to the Company or a 409A Affiliate in a capacity
other than as an employee, Executive will not be deemed to have Separated from
Service as long as Executive is providing bona fide services at a rate that is
greater than 20% of the level of services rendered by Executive, on average,
during the immediately preceding 36 months of service.

For the avoidance of doubt, consistent with the regulations promulgated under
Code Section 409A, Executive’s services as a non-employee member of the Board
will not be taken into account in determining whether Executive has had a
Separation from Service for purposes of this Agreement, which constitutes a
nonqualified deferred compensation plan in which Executive participants that is
not aggregated with any plan in which Executive participates as a director
pursuant to the regulations promulgated under Code Section 409A.

(o)    “Severance Payment” shall mean Executive’s Base Salary at the time of the
Termination Date multiplied by 2x plus Executive’s target annual bonus for the
year in which the Termination Date occurs; provided that if Executive’s
Termination Date occurs on or within two years following a Change of Control,
the multiplier described above shall be increased to 3x.

 

6



--------------------------------------------------------------------------------

(p)    “Shares” shall mean shares of common stock of Whiting, $.001 par value
per share.

(q)    “Successor” shall mean the person to which this Agreement is assigned
upon a Sale of Business within the meaning of Section 10.

(r)    “Termination Date” shall mean the date of Executive’s termination of
employment from the Company, as further described in Section 4.

(s)    “Voting Power” shall mean the voting power of the outstanding securities
of Whiting having the right under ordinary circumstances to vote at an election
of the Board.

3.    Employment of Executive

(a)    Position.

(i)    Executive shall serve in the position of Executive Chairman of the Board
in a full-time capacity. In such position, Executive shall have such duties and
authority as is customarily associated with such position and shall have such
other titles and duties, consistent with Executive’s position, as may be
assigned from time to time by the Board.

(ii)    Executive will devote Executive’s full business time and best efforts to
the performance of Executive’s duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the rendition of such services either directly or
indirectly, without the prior written consent of the Board; provided that
nothing herein shall preclude Executive, subject to the prior approval of the
Board, from accepting appointment to or continue to serve on any board of
directors or trustees of any business corporation or any charitable
organization; further provided in each case, and in the aggregate, that such
activities do not conflict or interfere with the performance of Executive’s
duties hereunder or conflict with Section 7.

(b)    Base Salary. Whiting shall pay Executive a Base Salary in regular
installments in accordance with the Company’s usual payroll practices. The Base
Salary shall be an amount equal to the annual rate of Executive’s base salary as
in effect on the Effective Date, subject to increase, but not decrease, from
time to time as determined by the Board.

(c)    Equity Incentives. If a Change of Control occurs when Executive is
employed under this Agreement, then the Company shall cause (i) all restrictions
on any restricted stock or restricted stock unit awards made to Executive prior
to the Change of Control to lapse such that Executive is fully and immediately
vested in such awards upon such Change of Control; (ii) any stock options or
stock appreciation rights granted to

 

7



--------------------------------------------------------------------------------

Executive prior to the Change of Control pursuant to the Company’s equity-based
incentive plan(s) to be fully and immediately vested upon such Change of
Control; and (iii) any performance shares, performance units or similar
performance-based equity awards granted to Executive pursuant to the Company’s
equity-based incentive plan(s) to be earned on a pro rated basis according to
the portion of the performance period that has elapsed through the date of the
Change of Control as if all performance requirements had been satisfied at the
target level (or such higher level as would have been achieved if performance
through the date of the Change of Control of had continued through the end of
the performance period).

(d)    Employee Benefits. Executive shall be entitled to participate in the
Company’s employee benefit plans (other than annual and/or long-term incentive
programs) as in effect from time to time on the same basis as those benefits are
generally made available to other senior executives of Whiting. On and after a
Change of Control, Executive shall be included: (i) to the extent eligible
thereunder (which eligibility shall not be conditioned on Executive’s salary
grade or on any other requirement which excludes persons of comparable status to
Executive unless such exclusion was in effect for such plan or an equivalent
plan immediately prior to the Change of Control), in any and all plans providing
benefits for the Company’s salaried employees in general (including but not
limited to group life insurance, hospitalization, medical, dental, and long-term
disability plans) and (ii) in plans provided to executives of the Company of
comparable status and position to Executive (including but not limited to
deferred compensation, split-dollar life insurance, supplemental retirement,
stock option, stock appreciation, stock bonus, cash bonus and similar or
comparable plans); provided that in no event shall the aggregate level of
benefits under the plans described in clause (i) and the plans described in
clause (ii), respectively, in which Executive is included be less than the
aggregate level of benefits under plans of the Company of the type referred to
in such clause, respectively, in which Executive was participating immediately
prior to the Change of Control.

(e)    Business Expenses. The reasonable business expenses incurred by Executive
in the performance of Executive’s duties hereunder shall be reimbursed by the
Company in accordance with Company policies.

4.    Termination of Employment. Executive’s employment with the Company will
terminate during the Term, and this Agreement will terminate on the date of such
termination, as follows:

(a)    Executive’s employment will terminate upon Executive’s death.

(b)    If Executive is Disabled, and if within 30 days after Whiting notifies
Executive in writing that it intends to terminate Executive’s employment,
Executive shall not have returned to the performance of Executive’s duties
hereunder on a full-time basis, Whiting may terminate Executive’s employment,
effective immediately following the end of such 30-day period.

 

8



--------------------------------------------------------------------------------

(c)    Whiting may terminate Executive’s employment with or without Cause (other
than as a result of Disability which is governed by Section 4(b)) by providing
written notice to Executive that indicates in reasonable detail the facts and
circumstances alleged to provide a basis for such termination. If the
termination is without Cause, Executive’s employment will terminate on the date
specified in the written notice of termination. If the termination is for Cause,
Executive shall have 30 days from the date the written notice is provided, or
such longer period as Whiting may determine to be appropriate, to cure any
conduct or act, if curable, alleged to provide grounds for termination of
Executive’s employment for Cause. If the alleged conduct or act constituting
Cause is not curable, Executive’s employment will terminate on the date
specified in the written notice of termination. If the alleged conduct or act
constituting Cause is curable but Executive does not cure such conduct or act
within the specified time period, Executive’s employment will terminate on the
date immediately following the end of the cure period. Notwithstanding anything
to the contrary herein, on and after a Change of Control, a determination of
Cause shall only be made by the Board of Directors of the Successor, which may
terminate Executive for Cause only after providing Executive (i) written notice
as set forth above, (ii) the opportunity to appear before such board and provide
rebuttal to such proposed termination, and (iii) written notice following such
appearance confirming such termination and certifying that the decision to
terminate Executive for Cause was approved by at least 66% of the members of
such board, excluding Executive. Unless otherwise directed by Whiting, from and
after the date of the written notice of proposed termination, Executive shall be
relieved of his or her duties and responsibilities and shall be considered to be
on a paid leave of absence pending any final action by Whiting or the Board of
Directors of the Successor confirming such proposed termination. Notwithstanding
anything to the contrary in this Agreement, if a Change of Control occurs and
Executive’s employment with the Company is terminated (other than a termination
due to Executive’s death or as a result of Disability) during the period of 180
days prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by Executive that such termination of employment (x) was
at the request of a third party who has taken steps reasonably calculated to
effect a Change of Control or (y) otherwise arose in connection with or in
anticipation of a Change of Control, then for all purposes of this Agreement
such termination of employment shall be deemed a termination following such
Change of Control.

(d)    Executive may terminate his or her employment for or without Good Reason
by providing written notice of termination to Whiting that indicates in
reasonable detail the facts and circumstances alleged to provide a basis for
such termination. If Executive is alleging a termination for Good Reason,
Executive must provide written notice to Whiting of the existence of the
condition constituting Good Reason within 90 days of the initial existence of
such condition, and Whiting must have a period of at least 30 days following
receipt of such notice to cure such condition. If such condition is not cured by
Whiting with such 30-day period, Executive’s termination of employment from the
Company shall be effective on the date immediately following the end of such
cure period.

 

9



--------------------------------------------------------------------------------

(e)    If Executive’s employment with the Company is not earlier terminated
pursuant to any of Sections 4(a), (b), (c) or (d), then Executive’s employment
with the Company will terminate on the close of business on December 31, 2017 (a
“Retirement”).

5.    Payments upon Termination.

(a)    Entitlement to Severance. Subject to the other terms and conditions of
this Agreement, Executive shall be entitled to the Accrued Benefits, and to the
severance benefits described in Section 5(c), in either of the following
circumstances while this Agreement is in effect:

(i)    Executive’s employment is terminated by Whiting without Cause, except in
the case of death or Disability; or

(ii)    Executive terminates his or her employment with the Company for Good
Reason.

For the avoidance of doubt, if Executive dies or becomes Disabled after
receiving a notice by Whiting that Executive is being terminated without Cause,
or after providing notice of termination for Good Reason, then Executive’s
estate, heirs and beneficiaries, in the case of the Executive’s death, or
Executive or his or her personal representative, in the case of Executive’s
Disability, shall be entitled to the Accrued Benefits and the severance benefits
described in Section 5(c) at the same time such amounts would have been paid or
benefits provided to Executive had he or she lived or not become Disabled.

(b)    General Release Requirement. As an additional prerequisite for receipt of
the severance benefits described in Section 5(c), Executive must execute,
deliver to Whiting, and not revoke (to the extent Executive is allowed to do so)
a General Release within 20 calendar days following the termination of
Executive’s employment.

(c)    Severance Benefits; Timing and Form of Payment. Subject to the
limitations imposed by Section 6, if Executive is entitled to severance
benefits, then:

(i)    Company shall pay Executive the Severance Payment in a lump sum in cash
on the first day of the seventh month following the month in which Executive’s
Separation from Service occurs, without interest thereon; provided that, if on
the date of Executive’s Separation from Service, neither Whiting nor any other
entity that is considered a “service recipient” with respect to Executive within
the meaning of Code Section 409A has any stock that is publicly traded on an
established securities market (within the meaning of Treasury Regulation
Section 1.897-1(m)) or otherwise, then the Severance Payment shall be paid to
Executive in cash forty-five (45) days following the date of Executive’s
Separation from Service.

(ii)    Until the earlier of 18 months after the date of Executive’s Separation
from Service or such time as Executive has obtained new employment and is
covered by benefits which in the aggregate are at least equal in value to the

 

10



--------------------------------------------------------------------------------

following benefits, Executive shall continue to be covered, at the expense of
the Company, by the same or equivalent life insurance, hospitalization, medical,
dental and vision coverage as Executive received (or, if higher, as was required
hereunder) immediately prior to Executive’s Separation from Service, subject to
the following:

(A)    Following the end of the COBRA continuation period, if such
hospitalization, medical or dental coverage is provided under a health plan that
is subject to Section 105(h) of the Code, benefits payable under such health
plan shall comply with the requirements of Treasury regulation section
1.409A-3(i)(1)(iv) and, if necessary, the Employer shall amend such health plan
to comply therewith.

(B)    If provision of any such health benefits would subject the Company or its
benefits arrangements to a penalty or adverse tax treatment, then the Company
shall provide a cash payment to Executive in an amount reasonably determined by
the Company to be equivalent to the COBRA premiums for similar benefits.

(C)    During the first six months following Executive’s Separation from
Service, Executive shall pay the Company for any life insurance coverage that
provides a benefit in excess of $50,000 under a group term life insurance
policy. After the end of such six month period, the Company shall make a cash
payment to Executive equal to the aggregate premiums paid by Executive for such
coverage, and thereafter such coverage shall be provided at the expense of the
Company for the remainder of the period as set forth above; provided that this
clause (C) shall cease to apply if on the date of Executive’s Separation from
Service, neither Whiting nor any other entity that is considered a “service
recipient” with respect to Executive within the meaning of Code Section 409A has
any stock which is publicly traded on an established securities market (within
the meaning of Treasury Regulation Section 1.897-1(m)) or otherwise.

(D)    If Executive’s Separation from Service occurs following a Change of
Control, such benefits shall be provided until the earlier of 24 months after
the date of Executive’s Separation from Service or such time as Executive has
obtained new employment and is covered by benefits which in the aggregate are at
least equal in value to the benefits described in the first sentence of this
subsection.

All payments shall be subject to payroll taxes and other withholdings in
accordance with the Company’s (or the applicable employer of record’s) standard
payroll practices and applicable law.

(d)    Retirement. In the event of a Retirement, (i) Executive shall be entitled
to the Accrued Benefits and (ii) and the Company shall permit Executive to serve
as a

 

11



--------------------------------------------------------------------------------

non-executive Chairman of the Board until the Company’s 2018 annual meeting of
stockholders, for which Executive shall be paid annual cash compensation equal
to $268,000 payable monthly commencing after such Retirement. In addition, in
the event of a Retirement and subject to Executive’s continued compliance with
the covenants set forth in Section 7 after such Retirement, the Company shall
cause (A) any requirement of continued employment applicable to any restricted
stock awards granted to Executive in 2015, 2016 and 2017 to be waived, such that
the restricted stock awards will be deemed to have Release Dates (as defined in
the restricted stock award agreements) on their original vesting schedule
without regard to the Retirement and (B) any requirement of continued employment
applicable to any performance share awards granted to Executive in 2015, 2016
and 2017 to be waived, such that the performance share awards will be deemed
earned following the end of the performance period to the extent the applicable
performance goals are achieved. For the avoidance of doubt, (1) because the
restricted stock awards with respect to which the continued employment
requirement is being waived will become immediately taxable upon Retirement, the
Company will satisfy its withholding tax requirements by withholding from such
awards a number of shares of restricted stock sufficient to cover the amount of
taxes required to be withheld in connection with the transaction; and (2) the
provisions of the restricted stock award agreements and performance share award
agreements regarding a Change in Control (as defined in the Whiting Petroleum
Corporation 2013 Equity Incentive Plan) shall continue to apply following the
Retirement.

(e)    Other Termination of Employment. If Executive’s employment terminates for
any reason other than those described in Section 5(a) or Section 5(d), Executive
(or Executive’s estate in the event of his or her death), shall be entitled to
receive only the Accrued Benefits.

6.    Limitations on Severance Payments and Benefits. Notwithstanding any other
provision of this Agreement, if any portion of the Severance Payment or any
other payment under this Agreement, or under any other agreement with or plan of
the Company (in the aggregate “Total Payments”), would constitute an “excess
parachute payment,” then the Total Payments to be made to Executive shall be
reduced such that the value of the aggregate Total Payments that Executive is
entitled to receive shall be One Dollar ($1) less than the maximum amount which
Executive may receive without becoming subject to the tax imposed by Code
Section 4999 or which the Company may pay without loss of deduction under Code
Section 280G(a); provided that the foregoing reduction in the amount of Total
Payments shall not apply if the After-Tax Value to Executive of the Total
Payments prior to reduction in accordance herewith is greater than the After-Tax
Value to Executive if Total Payments are reduced in accordance herewith. For
purposes of this Agreement, the terms “excess parachute payment” and “parachute
payments” shall have the meanings assigned to them in Code Section 280G, and
such “parachute payments” shall be valued as provided therein. Present value for
purposes of this Agreement shall be calculated in accordance with Code
Section 1274(b)(2). Within 20 business days following delivery of the notice of
termination or notice by Whiting to Executive of its belief that there is a
payment or benefit due Executive that will result in an excess parachute payment
as defined in Code Section 280G, Executive and Whiting, at Whiting’s expense,
shall obtain the opinion (which need not be unqualified) of nationally
recognized tax counsel selected by Whiting, which opinion sets forth: (A) the
amount of the Base

 

12



--------------------------------------------------------------------------------

Period Income, (B) the amount and present value of Total Payments, (C) the
amount and present value of any excess parachute payments without regard to the
limitations of this Section 6, (D) the After-Tax Value of the Total Payments if
the reduction in Total Payments contemplated under this Section 6 did not apply,
and (E) the After-Tax Value of the Total Payments taking into account the
reduction in Total Payments contemplated under this Section 6. As used in this
Section 6, the term “Base Period Income” means an amount equal to Executive’s
“annualized includible compensation for the base period” as defined in Code
Section 280G(d)(1). For purposes of such opinion, the value of any noncash
benefits or any deferred payment or benefit shall be determined by Whiting’s
independent auditors in accordance with the principles of Code Sections
280G(d)(3) and (4), which determination shall be evidenced in a certificate of
such auditors addressed to Whiting and Executive. For purposes of determining
the After-Tax Value of Total Payments, Executive shall be deemed to pay federal
income taxes and employment taxes at the highest marginal rate of federal income
and employment taxation in the calendar year in which the Termination Payment is
to be made and state and local income taxes at the highest marginal rates of
taxation in the state and locality of Executive’s domicile for income tax
purposes on the date the Termination Payment is to be made, net of the maximum
reduction in federal income taxes that may be obtained from deduction of such
state and local taxes. Such opinion shall be dated as of the Termination Date
and addressed to Whiting and Executive and shall be binding upon the Company and
Executive. If such opinion determines that there would be an excess parachute
payment and that the After-Tax Value of the Total Payments taking into account
the reduction contemplated under this Section is greater than the After-Tax
Value of the Total Payments if the reduction in Total Payments contemplated
under this Section did not apply, then the Termination Payment hereunder or any
other payment determined by such counsel to be includible in Total Payments
shall be reduced or eliminated as specified by Executive in writing delivered to
Whiting within five business days of Executive’s receipt of such opinion or, if
Executive fails to so notify Whiting, then as Whiting shall reasonably
determine, so that under the bases of calculations set forth in such opinion
there will be no excess parachute payment. If such legal counsel so requests in
connection with the opinion required by this Section, Executive and Whiting
shall obtain, at Whiting’s expense, and the legal counsel may rely on in
providing the opinion, the advice of a firm of recognized executive compensation
consultants as to the reasonableness of any item of compensation to be received
by Executive. Notwithstanding the foregoing, the provisions of this Section 6,
including the calculations, notices and opinions provided for herein, shall be
based upon the conclusive presumption that the following are reasonable: (1) the
compensation and benefits provided for in Section 3 and (2) any other
compensation, including but not limited to the Accrued Benefits, earned prior to
the date of Executive’s Separation from Service by Executive pursuant to the
Company’s compensation programs if such payments would have been made in the
future in any event, even though the timing of such payment is triggered by the
Change of Control or Executive’s Separation from Service. If the provisions of
Code Sections 280G and 4999 are repealed without succession, then this Section 6
shall be of no further force or effect.

7.    Covenants by Executive.

(a)    Confidentiality. In consideration for Executive’s employment by the
Company, Executive agrees that Executive shall, during Executive’s employment
with the Company and thereafter, maintain the confidentiality of any and all
information about the Company which is not generally known or available outside
the Company, including

 

13



--------------------------------------------------------------------------------

without limitation, strategic plans, technical and operating know-how, business
strategy, trade secrets, customer information, business operations and other
proprietary information (“Confidential Information”), and Executive will not,
directly or indirectly, disclose any Confidential Information to any person or
entity, or use any Confidential Information, whether for Executive’s own
benefit, the benefit of any new employer or any other person or entity or any
other purpose, in any manner. If Executive receives notice that he must disclose
Confidential Information pursuant to a subpoena or other lawful process,
Executive must notify the Company immediately. Upon termination of employment
with the Company, Executive will immediately return to the Company all written
or electronically stored confidential or proprietary information in whatever
format it is contained.

(b)     Non-Competition/Non-Solicitation.

(i)    During Executive’s employment with the Company and for a period of
(x) one year following Executive’s Termination Date if such Termination Date
occurs prior to a Change of Control and is not due to a Retirement, (y) two
years following Executive’s Termination Date if such Termination Date occurs
after a Change of Control and is not due to a Retirement or (z) three years
following a Retirement if Executive’s Termination Date is due to a Retirement
(each, a “Restricted Period”), Executive agrees that Executive shall not,
directly or indirectly, manage, operate, join, control, be employed by or
participate in the management, operation or control of, or be connected in any
manner with, including, without limitation, holding any position as a
stockholder, director, officer, consultant, independent contractor, employee,
partner or investor in, any operations of a business that are in competition
with the business of the Company in the material plays or fields in which the
Company has or proposes to have operations as set forth on Exhibit A to this
Agreement, which Exhibit A may be modified prior to the time of Executive’s
termination of employment by the Board upon written notification of such
modification to Executive (the “Whiting Plays and Fields”); provided, however,
that nothing in this Section 7(b) shall prohibit Executive from
(A) participating in operations of a business to the extent such operations are
not in competition with the business of the Company in the Whiting Plays and
Fields, (B) participating solely as a passive investor in oil wells or similar
investments, or from owning 5% or less of the outstanding securities of any
class of any issuer whose securities are registered under the Exchange Act, or
(C) serving as a director of an entity that has less than 10% of its assets
located in the Whiting Fields and Plays.

(ii)    During Executive’s employment with the Company and during the applicable
Restricted Period, Executive agrees not to, in any form or manner, directly or
indirectly, on his or her own behalf or in combination with others (A) solicit,
induce or influence any customer, supplier, lender, lessor or any other person
with a business relationship with the Company to discontinue or reduce the
extent of such business relationship, or (B) recruit, solicit or otherwise
induce or influence any employee of the Company to discontinue their employment
with the Company.

 

14



--------------------------------------------------------------------------------

(c)    Disclosure and Assignment to the Company of Inventions and Innovations.

(i)    Executive agrees to disclose and assign to the Company as the Company’s
exclusive property, all inventions and technical or business innovations,
including but not limited to all patentable and copyrightable subject matter
(collectively, the “Innovations”) developed, authored or conceived by Executive
solely or jointly with others during the period of Executive’s employment,
including during Executive’s employment prior to the date of this Agreement,
(1) that are along the lines of the business, work or investigations of the
Company to which Executive’s employment relates or as to which Executive may
receive information due to Executive’s employment with the Company, or (2) that
result from or are suggested by any work which Executive may do for the Company
or (3) that are otherwise made through the use of Company time, facilities or
materials. To the extent any of the Innovations is copyrightable, each such
Innovation shall be considered a “work for hire.”

(ii)    Executive agrees to execute all necessary papers and otherwise provide
proper assistance (at the Company’s expense), during and subsequent to
Executive’s employment, to enable the Company to obtain for itself or its
nominees, all right, title, and interest in and to patents, copyrights,
trademarks or other legal protection for such Innovations in any and all
countries.

(iii)    Executive agrees to make and maintain for the Company adequate and
current written records of all such Innovations;

(iv)    Upon any termination of Executive’s employment, employee agrees to
deliver to the Company promptly all items which belong to the Company or which
by their nature are for the use of Company employees only, including, without
limitation, all written and other materials which are of a secret or
confidential nature relating to the business of the Company.

(v)    In the event Company is unable for any reason whatsoever to secure
Executive’s signature to any lawful and necessary documents required, including
those necessary for the assignment of, application for, or prosecution of any
United States or foreign application for letters patent or copyright for any
Innovation, Executive hereby irrevocably designates and appoints Company and its
duly authorized officers and agents as Executive’s agent and attorney-in-fact,
to act for and in Executive’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
assignment, prosecution, and issuance of letters patent or registration of
copyright thereon with the same legal force and effect as if executed by
Executive. Executive hereby waives and quitclaims to Company any and all claims,
of any nature whatsoever, which Executive may now have or may hereafter have for
infringement of any patent or copyright resulting from any such application.

 

15



--------------------------------------------------------------------------------

(d)    Remedies Not Exclusive. In the event that Executive breaches any terms of
this Section 7, Executive acknowledges and agrees that said breach may result in
the immediate and irreparable harm to the business and goodwill of the Company
and that damages, if any, and remedies of law for such breach may be inadequate
and indeterminable. The Company, upon Executive’s breach of this Section 7,
shall therefore be entitled (in addition to and without limiting any other
remedies that the Company may seek under this Agreement or otherwise at law or
in equity) to seek from any court of competent jurisdiction equitable relief by
way of temporary or permanent injunction and without being required to post a
bond, to restrain any violation of this Section 7, and for such further relief
as the court may deem just or proper in law or equity. The prevailing party in
any action to enforce this Section 7 shall be entitled to reimbursement by the
other party for the prevailing party’s reasonable attorneys fees and costs.

(e)    Severability of Provisions. If any restriction, limitation, or provision
of this Section 7 is deemed to be unreasonable, onerous, or unduly restrictive
by a court of competent jurisdiction, it shall not be stricken in its entirety
and held totally void and unenforceable, but shall remain effective to the
maximum extent possible within the bounds of the law. If any phrase, clause or
provision of this Section 7 is declared invalid or unenforceable by a court of
competent jurisdiction, such phrase, clause, or provision shall be deemed
severed from this Section 7, but will not affect any other provision of this
Section 7, which shall otherwise remain in full force and effect. The provisions
of this Section 7 are each declared to be separate and distinct covenants by
Executive.

8.    Notice. Any notice, request, demand or other communication required or
permitted herein will be deemed to be properly given when personally served in
writing or when deposited in the United States mail, postage prepaid, addressed
to Executive at the address appearing at the end of this Agreement and to the
Company with attention to the General Counsel of Whiting. Either party may
change its address by written notice in accordance with this paragraph.

9.    Set Off; Mitigation. The Company’s obligation to pay Executive the amounts
and to provide the benefits hereunder shall be subject to set-off, counterclaim
or recoupment of amounts owed by Executive to the Company. However, Executive
shall not be required to mitigate the amount of any payment provided for
pursuant to this Agreement by seeking other employment or otherwise.

10.    Benefit of Agreement. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective executors, administrators,
successors and assigns. If Whiting experiences a Change of Control, or otherwise
sells, assigns or transfers all or substantially all of its business and assets
to any person or if Whiting merges into or consolidates or otherwise combines
(where Whiting does not survive such combination) with any person (any such
event, a “Sale of Business”), then Whiting shall assign all of its right, title
and interest in this Agreement as of the date of such event to such person, and
Whiting shall cause such person, by written agreement in form and substance
reasonably satisfactory to Executive, to expressly assume and agree to perform
from and after the date of such assignment all of the terms, conditions and
provisions imposed by this Agreement upon the Company. Failure of Whiting to
obtain such agreement prior to the effective date of such Sale of Business shall
be a

 

16



--------------------------------------------------------------------------------

breach of this Agreement constituting “Good Reason” hereunder, except that for
purposes of implementing the foregoing the date upon which such Sale of Business
becomes effective shall be the Termination Date. In case of such assignment by
Whiting and of assumption and agreement by such person, as used in this
Agreement, “Whiting” shall thereafter mean the person which executes and
delivers the agreement provided for in this Section 10 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law, and this Agreement shall inure to the benefit of, and be enforceable by,
such person. Executive shall, in his or her discretion, be entitled to proceed
against any or all of such persons, any person which theretofore was such a
successor to Whiting, and Whiting (as so defined) in any action to enforce any
rights of Executive hereunder. Except as provided in this Section 10, this
Agreement shall not be assignable by Whiting. This Agreement shall not be
terminated by the voluntary or involuntary dissolution of Whiting.

11.    Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach of this Agreement that cannot be mutually resolved by
Executive and the Company, including any dispute as to the calculation of
Executive’s Benefits, Base Salary, Bonus Amount or any Severance Payment
hereunder, shall be submitted to arbitration in Colorado in accordance with the
procedures of the American Arbitration Association. The determination of the
arbitrator shall be conclusive and binding on the Company and Executive, and
judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

12.    Applicable Law and Jurisdiction. This Agreement is to be governed by and
construed under the laws of the United States and of the State of Colorado
without resort to Colorado’s choice of law rules. Each party hereby agrees that
the forum and venue for any legal or equitable action or proceeding arising out
of, or in connection with, this Agreement will lie in the appropriate federal or
state courts in the State of Colorado and specifically waives any and all
objections to such jurisdiction and venue.

13.    Captions and Paragraph Headings. Captions and paragraph headings used
herein are for convenience only and are not a part of this Agreement and will
not be used in construing it.

14.    Invalid Provisions. Subject to Section 7(e), should any provision of this
Agreement for any reason be declared invalid, void, or unenforceable by a court
of competent jurisdiction, the validity and binding effect of any remaining
portion will not be affected, and the remaining portions of this Agreement will
remain in full force and effect as if this Agreement had been executed with said
provision eliminated.

15.    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

16.    Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter of this Agreement except where other
agreements are specifically noted, adopted, or incorporated by reference. This
Agreement otherwise supersedes any and all other agreements, either oral or in
writing, between the parties hereto with respect to

 

17



--------------------------------------------------------------------------------

the employment of Executive by Company, including the Executive Employment and
Severance Agreement, effective as of January 1, 2015, between Executive and
Whiting, and all such agreements shall be void and of no effect. Each party to
this Agreement acknowledges that no representations, inducements, promises, or
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, which are not embodied herein, and that no other agreement,
statement, or promise not contained in this Agreement will be valid or binding.

17.    Modification. This Agreement may not be modified or amended by oral
agreement, but only by an agreement in writing signed by Whiting and Executive.

18.    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed, or caused to be executed,
this Agreement on the Effective Date.

 

EXECUTIVE

/s/ James J. Volker

James J. Volker

[redacted]

 

Address

 

WHITING PETROLEUM CORPORATION

By:  

/s/ Bruce R. DeBoer

  Bruce R. DeBoer   Vice President, General Counsel and Corporate Secretary



--------------------------------------------------------------------------------

EXHIBIT A

WHITING PLAYS AND FIELDS

Bakken Play in Mountrail, McKenzie, Stark, Dunn, Golden Valley, Billings,
Williams, Divide and McClean Counties, North Dakota and Richland and Roosevelt
Counties, Montana

Niobrara Play in Weld County, Colorado